NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          AUG 13 2020
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JOHN HENRY RYSKAMP,                                No.    19-72626

                 Petitioner-Appellant,             Tax Ct. No. 6595-19

  v.
                                                   MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                 Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

       John Henry Ryskamp appeals pro se from the Tax Court’s order dismissing

for lack of subject matter jurisdiction his petition regarding his tax liabilities for tax

years 2003, 2005, 2006, 2008, 2009, 2010, and 2018. We have jurisdiction under

26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s dismissal for lack of



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
subject matter jurisdiction. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir.

2006). We affirm.

      The Tax Court properly concluded that it lacked jurisdiction over

Ryskamp’s petition because the Internal Revenue Service’s Notice LT16 that

formed the basis for Ryskamp’s petition was not a notice of deficiency or a notice

of determination. See 26 U.S.C. § 6212 (notice of deficiency); 26 U.S.C. § 6330

(notice of determination); Gorospe, 451 F.3d at 968 (the Tax Court is a court of

limited jurisdiction, and its subject matter is defined by Tile 26 of the United States

Code). Contrary to Ryskamp’s contentions, his substantive due process arguments

do not confer jurisdiction on the Tax Court.

      We reject at unsupported by the record Ryskamp’s contention that the Tax

Court was biased against him.

      The Commissioner’s motion for sanctions in the amount of $8,000 (Docket

Entry No. 10) is granted. See Fed. R. App. P. 38; Grimes v. Comm’r, 806 F.2d

1451, 1454 (9th Cir. 1986) (“Sanctions are appropriate when the result of an appeal

is obvious and the arguments are wholly without merit.”).

      AFFIRMED.




                                          2                                     19-72626